Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 16 January 1779
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 16 January 1779
      
      I know that you received my letters of 2 and 8 December. Since then, I have had the honor of writing you three more, dated 18–24 December, 1–3 January, and 12–15 January.
      Yesterday, the 15th, in the evening, just as I was sending off my last, the French Ambassador sought me out in order to have me meet with our friend to confirm, on the Ambassador’s behalf, that this morning he will present a mémoire to the President of Their High Mightinesses together with the King’s new order excluding the commerce and naviga­tion of the Republic, excepting only that under the flag of Amsterdam, from the favors that France permits neutrals to enjoy at sea and in its ports and will, although it is contrary to custom, afterwards make the rounds of the town halls of all the towns of Holland in order to express to their respective pensionaries the regret and repugnance of the King at being forced by them to issue the said order.
      I waited at the Embassy until two in the morning to give the Ambassador, who was dining elsewhere, our friend’s answer. The same night he sent an express to his Court, and this morning I hold myself in readiness to report, on his behalf, to our friend on what happened.
      
      
       16 January, in the evening
      
      This morning the Ambassador, after presenting his memorandum, &c., to the President of Their High Mightinesses, made his rounds to inform the Grand Pensionary of Holland, the greffier of Their High Mightinesses, and the Pensionaries of the towns of Dordrecht, Amsterdam, La Brille, and Rotterdam. He spent nearly two hours with the deputies of this last town. He expressed to everyone the King’s regret at having to rescind, except in the case of Amsterdam, his favors. All expressed their displeasure, more at this discrimination than the deprivation, and seemed to fear I know not what bad consequences. They claimed that it was unprecedented and contrary to their constitution to treat with only one town. The Ambassador replied that this was untrue, that there was no treaty or convention whatsoever between France and Amsterdam, and that it was being permitted continued possession of what it already enjoyed and, to the contrary, the Republic should deem itself lucky that, thanks to Amsterdam, it did not lose everything. Next week he will see the Pensionaries of the other towns.
      As to the rest, I think that all this will resolve itself quite amicably and that the Republic, seeing how serious this is, will decide to give full satisfaction to France.
      
      
       17 January
      
      I did nothing today but give an account to the Ambassador of yesterday’s meeting with our friend. Tomorrow I am to meet again with the Ambassador, who will then have some message to give me. I will tell you, gentlemen, only the essentials and spare you the details of my comings and goings and the messages with which I am charged as a result. After the outcome, the only interesting part, an account of the minutia by which it was achieved would be superfluous and boring. I will say only that my intervention avoids the sensation that would result from too frequent visits which one would not want noticed.
      
      
       18 January
      
      There was nothing new today. Tomorrow the States of Holland will reassemble, and we will learn of Alkmaar’s decision and the resolution adopted by the Province. I am with very great respect, gentlemen, your very humble and very obedient servant
      
       Dumas
      
      